Citation Nr: 0737976	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
November 1965.  He died in March 2003; the appellant is his 
widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 rating decision in which the RO, inter 
alia, denied the appellant's claim for service connection for 
the cause of the veteran's death.  In September 2003, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in September 2004, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in September 2004.

In June 2006, the appellant testified during a hearing before 
a Decision Review Officer at the RO; a transcript of that 
hearing is of record. 

In August 2007, the appellant and her daughter testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  During 
the hearing, the veteran requested, and the undersigned 
granted, a 60-day abeyance period within which to submit 
additional evidence.  To date, however, no  additional 
evidence has been received.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(PTSD), for bilateral hearing loss and for tinnitus.  

3.  The veteran's death certificate lists the immediate cause 
of death as gradual progressive weakness, failure to thrive.  
Cervical and lumbar myelopathy and acute myocardial 
infarction (MI) secondary to anemia are listed as underlying 
causes.

4.  Cervical and lumbar myelopathy, anemia and myocardial 
infarction were first manifested many years following 
separation from service, and there is no medical evidence or 
opinion that establishes a nexus between any such condition 
and the veteran's military service. 

5.  A disability of service origin did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2003 post-rating letter, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for the cause of the veteran's death, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to advise VA of and to submit any 
further evidence in her possession that is relevant to the 
claim.  The RO also notified the appellant that service 
connection for post-traumatic stress disorder (PTSD) was 
granted from February 26, 2001 (based on her claim for 
accrued benefits) and assigned a 30 percent rating.  

The Board notes that the September 2003 notice referred to 
above did not specifically include a statement of the 
service-connected conditions at the time of his death but, as 
indicated above, did advise her of the grant of service 
connection for PTSD for accrued benefits purposes.  In 
addition, that letter generally explained the evidence and 
information required to substantiate a DIC claim, based on 
both a previously service-connected condition and a condition 
not yet service-connected.  

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication." Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because the 
statements of the appellant and her representative throughout 
the appeal reflect that the appellant understood all of the 
elements of VCAA notification.  Id.  Statements of the 
appellant, to including in the NOD, indicate that she is 
aware of the service-connected disabilities of the veteran 
and includes her assertions that the veteran's death was a 
result of the service-connected PTSD.  As such, the record 
reflects that the appellant and her representative had actual 
knowledge of the information and evidence needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, the respective responsibilities of VA 
and the appellant in obtaining additional evidence, and of 
the need for the appellant to advise VA of and to submit any 
further evidence relevant to the claim.

After issuance of that notice described above, and 
opportunity for the appellant to respond, the October 2006 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007);  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

In addition, although the appellant has not been provided 
notice regarding disability ratings and effective dates, the 
decision herein denies the claim for service connection for 
the cause of the veteran's death.  Thus, no disability rating 
or effective date is being, or is to be, assigned, and there 
is therefore no possibility of prejudice to the veteran under 
the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical and personnel records, his death certificate; 
private outpatient treatment records dated from July 1997 to 
March 2002; VA outpatient treatment records from the VA 
Medical Center (VAMC) in St. Louis, Missouri, dated from 
March 1997 to October March 2003; and reports of November 
2002 VA examinations.  While, during the hearing, the 
appellant indicated that she would attempt to obtain a 
medical opinion pertinent to her claim, no additional medical 
evidence was submitted during the 60-day abeyance period 
following the hearing, or to date.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular renal disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2007).  
Service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1) (2007).

The veteran died in March 2003.  The death certificate lists 
the immediate cause of death as gradual progressive weakness, 
failure to thrive.  Cervical and lumbar myelopathy and acute 
myocardial infarction (MI) secondary to anemia are listed as 
underlying causes.

At the time of the veteran's death, service connection was 
established for PTSD, hearing loss, and tinnitus.  By rating 
action in August 2003, the RO assigned, for accrued benefits 
purposes, a 30 percent rating for PTSD.  By rating action in 
September 2004, the RO determined that clear and unmistakable 
error was found in the evaluation for bilateral hearing loss 
and a retroactive of 60 percent was assigned from February 
2001.  In addition, entitlement to individual unemployability 
was granted effective from February 26, 2001.  The combined 
rating for the veteran's service-connected disabilities as of 
February 26, 2001 was 80 percent.

Initially, the Board notes that the appellant does not 
contend, and the record does not suggest, that the conditions 
resulting in the veteran's death were directly related to 
service.  Service connection was not established for cervical 
and lumbar myelopathy or a heart condition and the veteran's 
service medical records are silent in regard to any spine or 
heart disorder.  The report of October 1965 separation 
examination notes that the veteran's cardiovascular system 
and spine normal.    

Rather, the appellant asserts that his service-connected PTSD 
caused stress, which weakened his heart and led to his death.  
She has also asserted that PTSD caused substance abuse and 
alcoholism, contributing to his death.  The appellant and her  
daughter testified that the deterioration of the veteran's 
psychical condition was caused by his PTSD.  Unfortunately, 
the Board's review of the record reveals that there is no 
competent evidence to support these assertions.

The medical evidence of record simply does not support a 
finding that any of the veteran's existing service-connected 
disabilities-PTSD, hearing loss, or tinnitus-caused, or 
contributed substantially or materially to cause, his death.  
While the postservice medical records show that the veteran 
suffered from polyneuropathy prior to his death, service 
connection was not in effect for that condition and there is 
no evidence that it had its onset during active service or is 
in any way related to service.  There is no competent 
evidence or opinion to even suggest that any of the veteran's 
service-connected disabilities led to the development of 
cervical or lumbar myelopathy, MI or anemia, the conditions 
that resulted in his death.

The appellant also testified that she believes that the 
veteran's death was related to peripheral neuropathy, claimed 
as joint pain, and was caused by exposure to Agent Orange 
during his service in Vietnam.  By rating action in August 
2003, the RO denied that appellant's claim for service 
connection for peripheral neuropathy, for accrued benefits 
purposes.  As the appellant has not appealed that 
determination, it is final and cannot be further addressed in 
this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103. 

In addition to the medical and other objective evidence, the 
Board has considered the assertions advanced by the appellant 
and on her behalf.  However, as indicated above, this claim 
turns on the medical matter of relationship, or nexus, 
between the veteran's death and service or service-connected 
disability-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  To whatever extent the appellant, her daughter 
and/or her representative is attempting to provide the 
required nexus evidence on the basis of assertions, alone, 
such evidence must fail.  As laypersons not shown to have the 
appropriate medical training or expertise, none is competent 
to provide a probative (persuasive) opinion on a medical 
matter.   See Bostain v. West, 11 Vet. App. 124, 27 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  In order for the appellant to 
prevail, the record must include medical evidence to support 
the claim.  However, neither the appellant nor her 
representative has presented, identified, or even alluded to 
the existence of any medical evidence or opinion even 
suggesting a relationship between the veteran's death and 
either service or service-connected disability.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990). 

ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


